DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, 18, 19, 25-27, 30-49, 56, and 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 56, and 60-62 are each independent.  Claim 1 is directed to a “method of generating one or more contigs of one or more genomic regions of interest”.  Claim 56 is to a “method of determining the methylation status of a genomic region of interest”; claim 60 is to a “method of generating and sequencing a set of overlapping and/or flanking polynucleotide fragments of a genomic region of interest”; and claims 61 and 62 are to a “method of generating 
In using claim 1 as an example, it is noted that one is to perform not only “reversibly crosslinking” of the DNA molecules present in the sample, and that the target is to also be crosslinked, but that one is to also perform a step of “fragmenting the reversibly crosslinked genomic regions”, which, as seen in dependent claim 5, fairly encompasses sonication, which is recognized as a method of fragmenting DNA.  As seen in US 5,258,507 (Cruickshank et al.), at column 11, second paragraph, teach that sonicated DNA can have a size range of from 100-500 base pairs.  “Human Genome (Wikiedia.com, accessed 08/04/2021), teaches the lengths of i9ndividual chromosomes.  As seen therein, a single copy of chromosomes 1-22, along with mitochondrial DNA and one copy of each of chromosomes X and Y, have a combined length of 3,088,286,401 base pairs.  Taking into account that in each cell there are two copies of chromosomes 1-22, and that an individual may comprise one X and one Y chromosome, as well as the mitochondrial DNA, the combined genomic composition in a single cell sample can be on the order of 5,963,287,923 nucleotides. Given such, it stands to reason that if one were to sonicate human DNA of but a single cell, thereby generating fragments that are 100 base pairs in length, there would be some 59,632,879 fragments that are 100 nucleotides in length. If the target polynucleotide is but a single nucleotide polymorphism found in a single gene, then there are but two fragments that would comprise such a sequence.   
As seen in each of independent claims 1, 56, and 60-62, one is to employ “a subset of the ligated DNA products”.  The subset is required to comprise “at least three overlapping and/or flanking DNA fragments from the one or more genomic regions of interest in addition to the DNA fragments comprising the one or more target polynucleotide sequences”.  Using a single cell as the source of the DNA, if two fragments are ligated together, then the number of ligated fragments would be on the order of 29,816,439 sequences.  As evidenced above, the subset need only comprise 4 sequences.  It is highly unpredictable that one would be able to randomly select 4 these four fragments out of a population of over 29 million fragments.  It is further noted that the claimed method does not require that one be able to identify if any of these four fragments are even present in any sample/aliquot taken.  Furthermore, even if one were to generate a “subset” that has 1,000,000 different fragments, it would take some 29 different tubes, and then one has no reasonable expectation that any one of these subsets would necessarily comprise the four required fragments.
Acknowledgement is made of claim 1 “optionally” allowing one to perform a step of “amplifying the subset of ligated DNA products to produce amplification products”.  Said amplification is not limited to amplifying the flanking/overlapping sequences or the target polynucleotide sequence.  Assuming arguendo that it was so limited, and the amount of flanking/overlap and target sequences increased by a factor of 10, there would still be many million more fragments that are not any of the fragments required to be in the “subset”.  It stands to reason that if one cannot predictably isolate the sequences of interest, then one would not be able to perform the requisite steps of sequencing and assembling.
In addition to the above-identified issues, it is noted that claims 1 and 60 now require “sequencing a plurality of members of the subset of ligated DNA products, or amplification 

 As seen in claim 56, the method is to result in “determining the methylation status of a genomic region of interest”.  The claimed method does not recite means and steps whereby the “subset” is somehow isolated from the generic mixture of ligated DNA fragments.  Like claim 1 above, if one were to use the DNA from but a single cell, it stands to reason that there would be tens of millions of fragments present, of which but 4 are somehow required to be isolated from the generic mixture.

Claim 60 requires not just one round of fragmentation, but multiple rounds of fragmentation.  See steps c) and f).  Also, and as seen in step d),”each member of a subset of the ligated DNA products comprises a DNA fragment comprising the target polynucleotide sequence”.  If one were to use genomic DNA from a single cell and fragment the DNA via sonication, there would potentially be tens of millions of DNA fragments generated with each round of fragmentation, with the potential existing that only one fragment would comprise the target, a SNP, and flanking sequences (5’ and 3’).  Clearly, the remaining tens of millions of other fragments would not comprise the requisite “target polynucleotide sequence”, yet the method requires that they do.  Absent evidence to the contrary, it does not stand to reason that one would be able to perform the method as presently claimed.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-15, 18, 19, 25-27, 30-49, 56, and 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.   The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634